

Exhibit 10.1
 
SUPPLEMENTAL LEASE EXTENSION AND MODIFICATION AGREEMENT
 
     This Supplemental Lease Extension and Modification Agreement is made and
entered into as of the 29th day of September, 2011, between KINGFISHER, LLC, a
New York limited liability company having its principal place of business at PO
Box 370, 1133 Route 295, East Chatham, New York 12060 (“Landlord”) and MTI
MICROFUEL CELLS, INC., a New York corporation having its principal place of
business at 431 New Karner Road, Albany, New York 12205 (“Tenant”), as Assignee
of MECHANICAL TECHNOLOGY, INCORPORATED (“Original Tenant”).
 
PRELIMINARY STATEMENT
 
     The Landlord and Original Tenant entered into a Lease Agreement (“Lease”)
dated April 2, 2001, as amended by the following Amendments thereto: First
Amendment to Lease dated March 13, 2005, Second Amendment to Lease dated
December 12, 2005, Third Amendment to Lease dated August 7, 2006, Fourth
Amendment to Lease dated August 6, 2007, Fifth Amendment to Lease dated March
31, 2009, Sixth Amendment to Lease executed by Landlord, Original Tenant and
Tenant dated January 1, 2010, Seventh Amendment to Lease between Landlord and
Tenant dated July 28, 2010, Lease Extension and Modification Agreement dated
April 14, 2011 (the “1st Lease Extension Agreement”), and a further Lease
Extension and Modification Agreement II dated July 18, 2011 (the “Further Lease
Extension Agreement”), for that certain premises at 431 New Karner Road, Albany,
New York, consisting of 20,000 Net Usable Square Feet.
 
     Landlord and Tenant desire to extend the current Lease for an additional
two (2) years and seven (7) months, as hereinafter set forth and otherwise
modify the terms and provisions of the Lease as hereinafter set forth.
 
     NOW, THEREFORE, the Landlord and Tenant agree to the following:
 

       1.        The Lease and Amendments as last amended by Lease Extension and
Modification Agreement II are hereby reinstated in full.       2.   The term of
the Lease shall commence on September 1, 2011 and expire on March 31, 2014.    
  3.   The Net Usable Square Feet shall be 20,000 Net Usable Square Feet.      
4.   Landlord acknowledges receipt of the rent due September 1, 2011 in the
amount of $5,000.       5.   Commencing with the rental payment due October 1,
2011 and continuing through and including March 31, 2012, the Base Rent shall be
$72,000 per year, payable in equal monthly installments of $6,000 each on the
1st day of each and every month throughout the term aforesaid, that is October
1, 2011 through March 1, 2012.       6.   Tenant in addition to the Base Rent,
shall make a single payment to Landlord during the 1st week of October, 2011 in
the amount of $18,432.75. This payment is in full and final satisfaction of the
obligation to pay such amount under the provisions of paragraph 5 of the Sixth
Amendment to the Lease.       7.   Tenant shall have a single option to
terminate this Lease exercisable only during the month of March, 2012, only in
the event Tenant does not receive either a Department of Energy grant of
$1,000,000 or greater for which Tenant has already applied, or a Department of
Defense Contract of $1,000,000 or greater as to which the Tenant has submitted a
bid. Tenant agrees to use its best efforts in order to obtain either or both of
the Department of Energy grant and the Department of Defense contract.       8.
  In the event the Tenant terminates this Lease as provided herein during the
month of March, 2012, then in such event Tenant’s sole rental obligation to
Landlord for Base Rent and Additional Rent during the period of this Lease from
September 1, 2011 through March 31, 2012, shall be the rental obligations
provided for during those periods of time set forth in paragraphs 5 and 6 above.
Other than the rental obligation, Tenant shall continue to abide by and be
obligated to perform all of the other terms and provisions of the Lease.

 

--------------------------------------------------------------------------------

 


  9.   In the event the Tenant is awarded either the Department of Energy grant
already applied for or the Department of Defense Contract already bid upon, each
as described in Section 7 above, then in such event, commencing on the 1st day
of the month immediately following the date Tenant receives formal notification
of the receipt of such grant or contract, the Base Rent shall be increased from
$6,000 per month to $17,500 per month, plus the Tenant’s proportionate share of
taxes, insurance and other building operating expenses as set forth in the
original Lease, making Tenant’s total amount due $23,451.57 per month. Tenant
shall otherwise perform all other terms and provisions of the Lease and all
prior amendments, except as modified by this “Supplemental Lease Extension and
Modification Agreement.”            10.        Landlord hereby waives, release
and relinquished any claim for past due rent and additional rent prior to
September 1, 2011.       11.   Except as modified herby, all of the terms and
provisions of the Lease Agreement and all prior Amendments are hereby ratified
and confirmed by the parties in all respects.

 
IN WITNESS WHEREOF, Landlord and Tenant have signed this Supplemental Lease
Extension and Modification Agreement as of the day and year first above written.
 
Landlord:
 

 
KINGFISHER, LLC
   
/s/ Edward L. Hoe, Jr., Member Manager
 
By: Edward L. Hoe, Jr., Member Manager     
 

 
Tenant:
MTI MICROFUEL CELLS INC.
 
/s/ Peng L. Kim, Chief Executive Officer
 
By: Peng K. Lim, Chief Executive Officer
 

 
- 2 -
 

--------------------------------------------------------------------------------